                THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                            1:18 CR 78

UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )
                                                   )
DIANE MARY MCKINNY,                                )                  ORDER
                                                   )
                Defendant.                         )
_________________________________                  )

       This matter is before the Court on the Motion for Admission Pro Hac Vice and

Affidavit (Doc. 55) filed by Michael J. Tadych. The Motion indicates that Mr. Tadych, a

member in good standing of the Bar of this Court, is local counsel for non-party Jones Road

LLC f/k/a/ Fly Girls LLC which has filed a Motion to Quash Subpoenas Duces Tecum and

Request for Hearing (Doc. 53).

       In the instant Motion, Mr. Tadych seeks the admission of Mary Andreleita Walker,

whom the Motion represents as being a member in good standing of the Bar of Minnesota.

It further appears that the requisite admission fee has been paid.

       Accordingly, the Court GRANTS the Motion (Doc. 55) and ADMITS Mary

Andreleita Walker to practice pro hac vice before the Court in this matter on behalf of non-

party Jones Road LLC f/k/a/ Fly Girls LLC while associated with local counsel.

                                       Signed: February 27, 2019
